Exhibit 10.1

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

This Separation and General Release Agreement (the “Agreement”) is entered into
by William F. Weissman, an Illinois resident (the “Executive”), and Rubicon
Technology, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, the Board of Directors of the Company has decided to terminate the
employment of the Executive, without cause, in order to replace him with a Chief
Executive Officer and President with skills it believes are better suited to the
current business plan of the Corporation, and the Executive has agreed to resign
his employment with the Company so long as it does not adversely affect the
benefits to which he is entitled as the result of his employment being
terminated without cause;

 

WHEREAS, Sections 4(b) and 4(c) of the Executive’s Executive Employment
Agreement dated February 18, 2015, as amended (the “Executive Employment
Agreement,” a copy of which is attached hereto as Exhibit A), each requires
thirty (30) calendar days written notice prior to the termination of the
Executive’s employment;

 

WHEREAS, the Executive is entitled to certain severance benefits in the event of
a termination without cause pursuant to Section 4(b) of the Executive Employment
Agreement, conditioned upon his providing a complete release agreeable in form
and substance to the Company, but Executive is not entitled to any severance
benefits in the event of a resignation pursuant to Section 4(c) of the Executive
Employment Agreement; and

 

WHEREAS, the Executive and the Company have agreed to waive the notice period of
Section 4(c) of the Executive Employment Agreement, and provide the Executive
with the severance benefits available pursuant to Section 4(b) of the Executive
Employment Agreement, in exchange for the Executive executing the complete
release referenced in Section 4(b) of the Executive Employment Agreement.

 

The Executive and the Company agree as follows:

 

1.       Resignations and Return of Property.

 

The Executive hereby resigns as Chief Executive Officer and President and as a
member of the Board of Directors of the Company, effective as of March 17, 2017.
All Company files, access keys and codes, desk keys, ID badges, computers,
records, manuals, electronic devices, computer programs, papers, electronically
stored information or documents, telephones and credit cards, and any other
property of the Company in the Executive’s possession shall be promptly returned
to the Company; provided, that, the Executive may keep one copy of any items as
he may reasonably expect to use to protect his rights under this Agreement or to
perform such consulting services as the Company has indicated it intends to
request of him during the transition after the date hereof. The Executive shall
be entitled to keep his laptop computer and all information thereon; provided
that, upon the request of the Company, the Executive will delete all Company
information from the laptop computer other than any information he is entitled
to retain pursuant to the foregoing.

 



 1 

 

 

2.       General Release and Waiver of Claims.

 

(a)       Release. In consideration of the payments and benefits provided to the
Executive pursuant to this Agreement, and after consultation with counsel, the
Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, insurers, successors and assigns
(collectively, the “Releasors”) hereby irrevocably and unconditionally release
and forever discharge the Company, its subsidiaries and affiliates and each of
their respective officers, employees, directors, attorneys, shareholders and
agents (“Releasees”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”), including, without limitation, any
Claims under any federal, state, local or foreign law, that the Releasors may
have, or in the future may possess, arising out of (i) the Executive’s
employment relationship with and service as an employee, officer or director of
the Company or any subsidiaries or affiliated companies and the termination of
such relationship or service, and (ii) any event, condition, circumstance or
obligation that occurred, existed or arose on or prior to the date the Executive
signs this Agreement; provided, however, that the Executive does not release,
discharge or waive any rights to (i) payments and benefits provided under this
Agreement and (ii) any indemnification rights the Executive may have under the
Executive Employment Agreement, in accordance with the Company’s governance
instruments or under any director and officer liability insurance maintained by
the Company with respect to liabilities arising as a result of the Executive’s
service as an officer and employee of the Company. This paragraph 2(a) does not
apply to any Claims arising under the Federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). Claims arising under ADEA are addressed in paragraph 2(b)
of this Agreement.

 

(b)       Specific Release of ADEA Claims. In further consideration of the
payments and benefits provided to the Executive under this Agreement, the
Releasors hereby unconditionally release and forever discharge the Releasees
from any and all Claims arising under ADEA that the Releasors may have as of the
date Executive signs this this Agreement. By signing this Agreement, the
Executive hereby acknowledges and confirms the following:

 

(i) the Executive is hereby advised by the Company in connection with his
termination to consult with an attorney of his choice prior to signing this
Agreement and to have such attorney explain to the Executive the terms of this
Agreement, including, without limitation, the terms relating to the Executive’s
release of claims arising under ADEA, and the Executive has in fact consulted
with an attorney;

 

(ii) the Executive was given a period of not fewer than 21 days to consider the
terms of this Agreement and to consult with an attorney of his choosing
regarding this Agreement;

 

(iii) the Executive knowingly and voluntarily accepts the terms of this
Agreement;

 

and

 

(iv) the Executive is providing this release only in exchange for consideration
in addition to anything of value to which the Executive is already entitled.

 



 2 

 

 

(c)       Right to Revoke. The Executive also understands that he has seven days
following the date on which he signs this Agreement within which to revoke the
release contained in this paragraph, by providing the Company with a written
notice of his revocation of the release and waiver contained in this paragraph.
To be effective any such written revocation notice must be received by Mardel
Graffy, Chief Financial Officer, Rubicon Technology, Inc., 900 East Green
Street, Unit A, Bensenville, IL 60106, no later than 5:00 p.m. on the seventh
(7th) day following the date on which he signs this General Release Agreement.

 

The “Effective Date” of this Agreement shall be the eighth day following the
date on which Executive signs this General Release Agreement, so long as the
Executive has not timely revoked it in accordance with this paragraph 2(c).

 

(d)       No Assignment. The Executive represents and warrants that he has not
assigned any of the Claims being released under this General Release Agreement.
The Company may assign this General Release Agreement, in whole or in part, to
any affiliated company or subsidiary of, or any successor in interest to, the
Company.

 

3.       Severance Benefits. Once this Agreement becomes effective, the
Executive shall be entitled to the benefits specified in paragraph 4(b) of the
Executive Employment Agreement, including payment of thirty (30) days of his
current Annual Salary in lieu of the notice period otherwise required under
paragraph 4(b) of the Executive Employment Agreement. In addition, the Company
and the Executive will enter into an agreement amending the Option Agreement
with the Executive, dated November 30, 2015 for 277,778 options, to extend the
date to which those options may be exercised to March 17, 2019. If, for any
reason, such an amendment is not executed by the parties, this paragraph will
serve as such amendment without further action by the parties.

 

4.       Proceedings.

 

(a)       General Agreement Relating to Proceedings. The Executive has not
filed, and except as provided in paragraphs 4(b) and 4(c), the Executive agrees
not to initiate or cause to be initiated on his behalf, any complaint, charge,
claim or proceeding against the Releasees before any local, state or federal
agency, court or other body relating to his employment or the termination of his
employment, other than with respect to the obligations of the Company to the
Executive under the Employment Agreement (each, individually, a “Proceeding”),
and agrees not to participate voluntarily in any Proceeding. The Executive
waives any right he may have to benefit in any manner from any relief (whether
monetary or otherwise) arising out of any Proceeding.

 

(b)       Proceedings Under ADEA. Paragraph 4(a) shall not preclude the
Executive from filing any complaint, charge, claim or proceeding challenging the
validity of the Executive’s waiver of Claims arising under ADEA (which is set
forth in paragraph 2(b) of this Agreement). However, both the Executive and the
Company confirm their belief that the Executive’s waiver of claims under ADEA is
valid and enforceable, and that their intention is that all claims under ADEA
will be waived.

 



 3 

 

 

(c)       Certain Administrative Proceedings. In addition, paragraph 4(a) shall
not preclude the Executive from filing a charge with or participating in any
administrative investigation or proceeding by the Equal Employment Opportunity
Commission or another Fair Employment Practices agency. The Executive is,
however, waiving his right to recover money in connection with any such charge
or investigation. The Executive is also waiving his right to recover money in
connection with a charge filed by any other entity or individual, or by any
federal, state or local agency.

 

5.       Remedies. In the event the Executive initiates or voluntarily
participates in any Proceeding in violation of this Agreement, or if he fails to
abide by any of the terms of this Agreement or his post-termination obligations
contained in the Employment Agreement, or if he revokes the ADEA release
contained in paragraph 2(b) within the seven-day period provided under paragraph
2(b), the Company may, in addition to any other remedies it may have, reclaim
any amounts paid to him pursuant to the Executive Employment Agreement or
terminate any benefits or payments that are subsequently due under the Executive
Employment Agreement, without waiving the release granted herein. The Executive
acknowledges and agrees that the remedy at law available to the Company for
breach of any of his post-termination obligations under the Executive Employment
Agreement or his obligations under paragraphs 2 and 3 herein would be inadequate
and that damages flowing from such a breach may not readily be susceptible to
measurement in monetary terms. Accordingly, the Executive acknowledges, consents
and agrees that, in addition to any other rights or remedies that the Company
may have at law or in equity or as may otherwise be set forth in the Executive
Employment Agreement, the Company shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction, or both, without
bond or other security, restraining the Executive from breaching his
post-termination obligations under the Executive Employment Agreement or his
obligations under paragraphs 2 and 3 herein. Such injunctive relief in any court
shall be available to the Company, in lieu of, or prior to or pending
determination in, any arbitration proceeding.

 

The Executive understands that by entering into this Agreement he shall be
limiting the availability of certain remedies that he may have against the
Company and limiting also his ability to pursue certain claims against the
Company.

 

6.       Severability Clause. In the event that any provision or part of this
Agreement is found to be invalid or unenforceable, only that particular
provision or part so found, and not the entire Agreement, shall be inoperative.

 

7.       Nonadmission. Nothing contained in this Agreement shall be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or the Executive.

 

8.       Governing Law and Forum. The Executive and the Company agree that this
Agreement and all matters or issues arising out of or relating to the
Executive’s employment with the Company shall be governed by the laws of the
State of Illinois applicable to contracts entered into and performed entirely
therein. Any action to enforce this Agreement shall be brought solely in the
state or federal courts located in the City of Chicago, Illinois.

 



 4 

 

 

9.       Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

 

To the Company:

 

Board of Directors

Rubicon Technology, Inc.

Unit A

900 East Green Street

Bensenville, Illinois 60106

 

To the Executive:

 

William F. Weisman

28156 Jerome Avenue

Wheaton, Illinois 60187

 

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery or nationally recognized courier, upon
receipt or (ii) if sent by electronic mail or facsimile, upon receipt by the
sender of such transmission.

 

[SIGNATURES ON FOLLOWING PAGE]

 



 5 

 

 

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT IT IS
WRITTEN IN A MANNER CALCULATED TO BE UNDERSTOOD BY HIM. THE EXECUTIVE HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES CONTENTS OF THIS AGREEMENT, AND THAT HE
HEREBY EXECUTES THIS AGREEMENT VOLUNTARILY AND OF HIS OWN FREE WILL.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
below set forth.

 

 

"COMPANY"   "EXECUTIVE"       RUBICON TECHNOLOGY, INC.           By: /s/ Don N.
Aquilano   /s/ William F. Weissman  

Don N. Aquilano

Chairman of the Board

 

William F. Weissman

 

Dated as of March 16, 2017

 

 

6



 

 